NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3817-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RICHARD A. SHEVCHENKO,

     Defendant-Appellant.
___________________________

                   Submitted January 24, 2022 – Decided January 31, 2022

                   Before Judges Sabatino, Mayer, and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Criminal Part, Cumberland County,
                   Indictment No. 18-04-0310.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Douglas Helman, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Jennifer    Webb-McRae,        Cumberland       County
                   Prosecutor, attorney for respondent (Kaila L. Diodati,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
    After a jury trial, defendant Richard A. Shevchenko was found guilty of

second-degree unlawful possession of a handgun without a permit, N.J.S.A.

2C:39-5(b)(1). He was acquitted on two other counts of the indictment charging

him with second-degree possession of a weapon for unlawful purposes, N.J.S.A.

2C:39-4(a)(1) and third-degree terroristic threats, N.J.S.A. 2C:12-3(b). The jury

was hung on the remaining count charging him with third-degree unlawful

possession of a weapon in an educational institution, N.J.S.A. 2C:39-5(e).

      The court imposed on defendant a five-year sentence with a three-and-a-

half-year parole disqualifier in accordance with the Graves Act, N.J.S.A. 2C:43-

6. The sentence is not challenged on appeal.

      Briefly summarized, the State presented evidence that after defendant's

estranged wife, who had separated from him a year earlier, ignored his text

messages, he drove to the school where she worked. According to the wife’s

account, defendant barged into her classroom, brandished a gun, and threatened

to shoot her and her mother. He left the scene in his truck.

      Other witnesses saw defendant in the school building, but no one

witnessed the alleged encounter between defendant and his wife in the

classroom. However, an outdoor surveillance camera at the school did record,




                                                                           A-3817-18
                                       2
from a considerable distance, defendant parking his truck in a school lot,

walking in and out of the building, and driving away.

      The wife immediately spoke to a 9-1-1 operator and reported the incident.

The 9-1-1 call, which lasted about four minutes, was played for the jury over

defense counsel’s objection.

      Shortly after the 9-1-1 call, the police pulled over defendant's truck.

During the stop, he appeared intoxicated, and a gun was found in the truck. He

was brought to a police statement, where he failed a sobriety test. He was

arrested and many hours later gave a statement to the police. During the course

of that statement, defendant admitted possessing the gun without a permit.

However, he denied possessing the gun for an unlawful purpose, bringing it into

the school, and threatening his wife with it at the school.

      In closing argument, the prosecutor suggested to the jury that the video

footage was consistent with defendant getting out of his truck and then walking

back to it to retrieve a gun before he entered the school building. Defendant

objected to this interpretation of the video, causing the judge to instruct the

jurors to form their own assessments of the footage.

      On appeal, defendant raises the following points in his brief:




                                                                         A-3817-18
                                        3
            POINT I

            THE MISTRIAL MOTION SHOULD HAVE BEEN
            GRANTED    BECAUSE    THE  PROSECUTOR
            IMPROPERLY NARRATED THE SURVEILLANCE
            VIDEO   DURING    SUMMATION,   MAKING
            ASSERTIONS      ABOUT      DEFENDANT'S
            POSSESSION OF THE WEAPON THAT WERE NOT
            BASED UPON THE EVIDENCE.

            POINT II

            THE 9-1-1 CALL, WHICH THE JUDGE NEVER
            LISTENED TO BEFORE ITS ADMISSION, WAS
            OVERLY     PREJUDICIAL  AND  ENTIRELY
            CUMULATIVE, WARRANTING REVERSAL OF
            DEFENDANT'S CONVICTION.

      We resolve this appeal in a simple and straightforward manner.

Regardless of the contents of the 9-1-1 recording, the outdoor video footage,

and the prosecutor’s closing argument, the jury did not find defendant guilty of

committing any offenses at the school. The jury acquitted him of those offenses

and was hung on the remaining school-related count. The only count on which

defendant was found guilty was his conceded possession of a gun in his truck

without a required permit.

      Hence, even if the issues raised in this appeal had merit, they don’t matter

to our disposition. A defendant cannot appeal an acquittal. State v. Ortiz, 202




                                                                            A-3817-18
                                        4
N.J. Super. 233, 245 (App. Div. 1985). R. 2:10-2 (requiring appellants to

establish error that was harmful).

      Affirmed.




                                                                   A-3817-18
                                     5